          Case 3:20-cv-04293-JSC Document 12 Filed 07/01/20 Page 1 of 2



     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiffs and the Proposed Class
 8

 9

10
                              UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                               SAN FRANCISCO DIVISION

13    PACIFIC WINE DISTRIBUTORS, INC.;                Case No. 3:20-cv-03131-JSC
      EQUALITY WINES LLC; KELLY
14    KESKINEN; and RYAN SCHRUM-                      CLASS ACTION
      HERRERA, individually and on behalf of all
15    others similarly situated,                      [PROPOSED] ORDER RELATING CASES
                                                      AND GRANTING ADMINISTRATIVE
16                                 Plaintiffs,        MOTION TO CONSIDER WHETHER
             vs.                                      CASES SHOULD BE RELATED
17
      VITOL INC.; SK ENERGY AMERICAS,       [N.D. Cal. Civil L.R. 3-12, 7-11]
18    INC.; and SK TRADING INTERNATIONAL
      CO. LTD., and DOES 1–100,             Related Case Nos.:
19                                             x 20-cv-04293
                                Defendants.    x 20-cv-04339
20

21

22

23

24

25

26

27



     [PROPOSED] ORDER RELATING CASES
             Case 3:20-cv-04293-JSC Document 12 Filed 07/01/20 Page 2 of 2




 1            Having considered the above-captioned Plaintiffs’ Administrative Motion to Consider

 2   Whether the Cases Should Be Related, as well as the pleadings on file, the Court GRANTS the

 3   Motion and ORDERS the Clerk to relate the following later-filed cases to the first-filed action of

 4   Pacific Wine Distributors, Inc. v. SK Energy Americas, Inc. et al, No. 3:20-cv-03131-JSC (N.D.

 5   Cal., filed May 6, 2020):

 6       x    Harris v. SK Energy Americas Inc. et al, No. 3:20-cv-04293-NC (N.D. Cal., filed June 29,

 7            2020)1; and

 8       x    Kelly v. SK Energy Americas Inc. et al, No. 3:20-cv-04339-KAW (N.D. Cal., filed June 29,

 9            2020).

10
              IT IS SO ORDERED.
11

12   Dated:     July 1           , 2020                  ____
                                                         _________________________
                                                           _________________________
                                                           __
13                                                       HONN. JACQU
                                                                   UELINE SCOTT COR
                                                                ACQUELINE        ORLEY
                                                                                  RLEY
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
     1
      Judge Cousins sua sponte filed an Order as to whether these cases should be related shortly
27   after the Harris action was filed.


                                                     1
     [PROPOSED] ORDER RELATING CASES
